 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANTHONY BOBADILLA,                                 Case No. 2:18-cv-01778-JAM-KJN (PC)
12
                                             Plaintiff, [PROPOSED] ORDER
13
                     v.
14

15   GARY KNIGHT,
16                                         Defendant.
17

18          Defendant Knight seeks a first extension of time in which to respond to plaintiff’s requests

19   for admissions and request for production of documents. Good cause appearing, IT IS HEREBY

20   ORDERED that:

21          1. Defendant Knight’s request (ECF No. 18) is granted; and

22          2. Defendant Knight is granted up to an including April 28, 2019 to serve defendant’s

23   response to plaintiff’s request for admissions and request for production.

24   Dated: March 26, 2019

25

26
27
     boba1778.ext
28
